c    .   -




              OFFICE    OF THE ATl’ORNEY         GENERAL   OF TEXAS
                                       AUSTIN




Honorable Oollea B. Yanaa
County Attorney
 eayaoIlty
La    I
mlr   sir:                            oplnlon Boo. 01
                                      RII     Under the




                                                           without violating



                                                           0tiIlg the 0Q1ni08
                                                           8tloa read8 a8 Sol-




                   Artialea 432438,         Yoraea*m Aanatatod %nal aodr .we
th e
   lta t& portalniog
          a m        to aopotien in thio                     Stat&  Yo’or
                                                                        the
purp8err of th& opialon wa do aat deem i$ neaerrearpto quot.
the80 Artlol*rr
          0
            Phi8 d&t&bat  hae hsntiiorb ruled on a quostlon
  -8%    ldeatioalm~# the one ~b8atOd   in fwr inquiry and
  an dumwous.othsr qwstlona rlnllar to your que8tlon.
           On July P, 1927, this depertmnt rendered  an opia-
  loa mitten by honorable If.Qra Ohan4lbr AwirWn$     Atborne
  Oawal   adbroomdto~,     l&o   lay, 0oua~J.Olo*   Palnt x00k
  Tam,' hlng    thet a baunty      oaanet appoint hi. uif* a8. '
  d.mW.
               Oa April 26 1932, Shlr bpartwnt roadwed     m opln-
  ion writtbn    by 8oaara618 3bott tXia*# Airoistant Attommy #en-
  bXW&, addn88Od t0 8r. ?tWf%&OW-8         boWIt AttOHbbl, hEtOr,
  Tome, hol6llagtbta       8hhniff      I& ap~hhi8     800:a8 l
  db p u y a h witi th     th e a o n3 be no ahemp for hi8 8orvloea
  and 18                   no manna, 4lrbotl~ or indiraatl~, out
  or or from pPbll0 fond8 or rrrr of aifior or any kind or ahar-
  aot*r \Ifiat8cmter.
                 On Ramh    2, 1932, this dbpWtmMt   held ln an O&I-
  ion writtoa by &narable Brnoe %. Bryant, ?irst        Assfrrtant   At-
  tbruoy Oenorala$ Taras, addreeubd ta HoIiorableJoe P. flaok
  Oouuty Attoxyey Mmud    T0xa8 that it $8 not a vlalatlon 04
  .th,tfbm$hB &Ii (kt&II uii Uid.433 PMbf %db.Ui 4O*a8)
  fw the WlTb of ha@ ahrrie an4 8ex aali*obo* to da ol&eel



                                                           ‘theQh0




               'I.y&ij&O~    .#& w# ri.p&kul~~rdVhb4      tb*t the
  wy    Oi’a btic
                ’b i
                   $ ounr
                       o unty
                           a r mlo
                                 lp pDa ia
                                        M St
                                           r ima I
  dOR Utb Oo O
             O & b ik i 0
              ?Jf
                     to ty p s
                             filly
                              t& -xv y o ur  laqolrls
  wer b       A.         :         Ya umvwy tr uly



ATTOREEY GEUF&L OF TEXAS
   AWIlqp